Citation Nr: 9935321	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-48 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to October 
1945.  He died in February 1994.  The appellant is the widow 
of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  This matter 
was previously before the Board in August 1996 wherein it was 
remanded for additional development.


FINDINGS OF FACT

1.  The official death certificate reflects that the veteran 
died in February 1994 with the cause of death reported as 
cardiac arrest.

2.  At the time of his death, service connection was in 
effect for atrophic spondylitis of the sacroiliac and 
lumbosacral joints, evaluated as 40 percent disabling, and 
for dermatitis of the scrotum and perineal folds, papular 
dermatitis, evaluated as 10 percent disabling.

3.  The appellant has submitted no competent medical evidence 
which shows a nexus between the veteran's cardiac arrest and 
his period of active service, nor which shows a nexus between 
his cardiac arrest and his service connected atrophic 
spondylitis of the sacroiliac and lumbosacral joints, or 
dermatitis of the scrotum and perineal folds, papular 
dermatitis.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
appellant has submitted a well-grounded claim for entitlement 
to service connection for the cause of the veteran's death. 
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 
5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation. 
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990); see Johnson v. Brown, 8 
Vet.App. 423, 426-27 (1995) (applying well grounded claim 
requirement in context of service connection for cause of 
veteran's death).  The United States Court of Appeals for 
Veteran's Claims (Court) has further held that where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a).  Edenfield v. Brown, 8 Vet.App. 384, 388 
(1995) (en banc). The three elements of a "well grounded" 
claim are: (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  If the appellant has not presented a well-grounded 
claim, then the appeal fails as to that claim.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 1991).   Service connection may also be granted 
for a chronic disease, i.e. cardiovascular-renal disease, 
which is manifested to a degree of 10 percent disabling 
within one year following the veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).  A service 
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b) (1999).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (1999).  Therefore, service connection for the 
cause of a veteran's death may be demonstrated by showing 
that the veteran's death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection could have been established.

The veteran's death certificate shows that he died in 
February 1994 with the cause of death reported as cardiac 
arrest.  There is no competent medical evidence of a nexus 
between the stated cause of death and the veteran's period of 
active service. Service medical records are devoid of a 
diagnosis of any cardiovascular disease. There is no record 
that such a disease was present within a year after 
separation from service, so there is no basis for a grant of 
presumptive service connection.  Additionally, there is no 
medical opinion linking the veteran's cardiac arrest to the 
veteran's period of service.  Thus, the claim for service 
connection for the stated cause of death is not well 
grounded.

The appellant also contends that the veteran's service 
connected back and skin disabilities caused his death in that 
they led to his cardiac arrest.  The appellant testified 
before a hearing officer of the RO in January 1995.  She 
asserted that the veteran had been handicapped all his life 
due to severe leg pain which resulted from his service 
connected back disability.  She indicated that he had become 
incapacitated for quite some time due to jungle rot, 
sleeplessness and malaria.  She also indicated that the 
veteran had been having periodic respiratory illnesses since 
the 1950s and that he had had a sleep disorder of unknown 
etiology.  She stated that at the time of the veteran's 
death, she attempted to have him admitted to the hospital 
because he was "kind of in a coma."  She indicated that his 
personal physician had been out of town, and the attending 
physician could not pinpoint a problem so she brought the 
veteran home, where he later died.  She further asserted 
after the veteran's death, the treating physician listed the 
cause of death as cardiac arrest because the veteran's 
illnesses were so complex, he could not put his finger on one 
underlying cause.  The appellant indicated that it was the 
symptoms associated with the veteran's service connected 
atrophic spondylitis of the sacroiliac and lumbosacral 
joints, and dermatitis of the scrotum and perineal folds, 
papular dermatitis, that resulted in the cardiac arrest.

At the time of the RO hearing, the appellant also submitted 
copies of numerous letters from the veteran sent to her 
during his period of active service wherein he described 
experiencing leg pain and skin irritation.  The appellant 
also provided a lay statement received in September 1995 
wherein a fellow service member indicated he remembered the 
veteran complaining about skin irritations and that the 
veteran may have been injured in a truck accident during 
service.

In a statement dated in October 1995, the veteran's 
physician, D. Hirai, M.D., a VA surgeon, wrote that the 
veteran's service connected disability caused a fall which 
resulted in significant disability.  He indicated that the 
death certificate did not adequately explain the 
circumstances leading to his death.  He suggested that 
without prior knowledge of the patient, the attending 
physician could not provide further diagnosis than cardiac 
arrest, and that ordinarily there would be diagnoses leading 
to cardiac arrest set forth in the death certificate.  He 
concluded that if the veteran's final events were triggered 
by (or at least partially due to) his service connected 
condition of Rheumatoid arthritis, then it qualifies for 
veteran's dependency and indemnity compensation.

This matter was previously before the Board in August 1996.  
The Board remanded the case in order that additional medical 
records be obtained, and so that Dr. Hirai, could provide a 
detailed rationale explaining the basis for his opinion that 
the veteran's service-connected disability may have 
contributed to his death due to cardiac arrest.  The Board 
also directed that the RO refer the claims file to an 
appropriate specialist so that an opinion may be offered as 
to whether it was at least as likely as not that the 
veteran's service-connected back or skin disabilities caused 
or materially or substantially contributed to the cause of 
the veteran's death.

In response to the aforestated Board remand, Dr. Hirai 
submitted a memorandum dated in November 1998, wherein he 
indicated that he had been involved in the care of the 
veteran when he fell and developed a rib fracture and pleural 
effusion.  The veteran's recovery was said to be slow due to 
preexisting malnutrition and congestive failure.  He was 
eventually discharged and was followed up briefly in the 
surgery clinic and was discharged.  Dr. Hirai further stated 
that the appellant contacted him and wanted an explanation of 
the veteran's condition while he was hospitalized.  He 
indicated that he explained to her that an elderly person is 
likely to fall and injure himself more easily due to various 
reasons.  He set forth that the veteran had multiple risk 
factors for the fall, including, age, weakness due to 
malnutrition, back pain limiting his mobility, and congestive 
heart failure limiting his activity.  He asserted that this 
explanation referred to the process leading to his injury and 
subsequent admission and inpatient care provided.  He 
emphasized that he was not involved in the veteran's terminal 
care, and thus had no comments on the direct or indirect 
cause of death.

In January 1999, the veteran's claims folder was sent to the 
Lincoln VA medical center for an opinion regarding the cause 
of the veteran's death.  The entire claims folder was 
reviewed by a VA examiner (physician's assistant) and a 
report was formulated.  The examiner amassed diagnoses of (1) 
atrophic spondylitis of the sacroiliac and lumbosacral joints 
with sciatic neuritis; (2) papilla dermatitis, also called 
eczema; (3) adenocarcinoma of the prostate, status post 
radiation and hormonal therapy; and (4) congestive heart 
failure.  The examiner concluded that the service connected 
illnesses certainly decreased the veteran's quality of life, 
but that he was unable to make a statement for the degree or 
the amount, materially or substantially, these illnesses 
contributed to the cause of the veteran's death.  It was also 
noted that the veteran may have had amyloidosis, but this was 
not confirmed.  The cause of death was said to be placed at 
cardiac arrest.

The Board has reviewed all of the foregoing evidence and 
finds that in addition to there being no competent medical 
evidence shows a nexus between the veteran's cardiac arrest 
and his period of active service, there is no competent 
medical evidence which shows a nexus between his cardiac 
arrest and his service connected atrophic spondylitis of the 
sacroiliac and lumbosacral joints, or dermatitis of the 
scrotum and perineal folds, papular dermatitis.  The 
veteran's certificate of death sets forth the cause of death 
as cardiac arrest.  The appellant, in pertinent part, has 
relied on the October 1995 statement from Dr. Hirai which 
stated that if the veteran's service connected disability had 
triggered the veteran's cardiac arrest, then dependency and 
indemnity compensation would be appropriate.  This statement, 
however, did not establish a nexus between the service 
connected disabilities and the cardiac arrest.  Further, when 
asked to expand on his statement, Dr. Hirai indicated that he 
had been referring to prior treatment and that he had no 
comments on the direct or indirect cause of death.

The Board finds that the appellant has offered only her own 
initial unsupported contentions to establish a link between 
the veteran's death and a service-connected disability.  
While the appellant is certainly competent to testify to the 
symptoms of the veteran's condition, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet.App. 494, 
494 (1992).  Causative factors of a disease amount to a 
medical question, as such, only a physician's opinion would 
be competent evidence. Gowen v. Derwinski, 3 Vet.App. 286 
(1992).

In reaching its decision, the Board has acknowledged that in 
its Remand order dated in August 1996, the RO was directed to 
obtain an opinion from an appropriate specialist regarding 
the cause of the veteran's death, and that the opinion 
rendered from the VA medical center dated in January 1999, 
was from a physician's assistant and not from a physician.  A 
Remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the Remand orders.  Stegall 
v. West, 11 Vet.App. 268, 271 (1998).  However, the Board 
finds that, notwithstanding the fact that the opinion was not 
adequate to satisfy the directive of the Remand, the Board in 
August 1996 lacked the authority to direct such development.  
The Board should have recognized that because the appellant 
had failed to meet her initial burden of submitting a well 
grounded claim for entitlement to service connection for the 
cause of the veteran's death, VA was under no duty to assist 
her in developing the facts pertinent to her claim.  See Epps 
v. Gober, 126 F.3d 1464, 1468 (1997).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
Accordingly, without competent medical evidence provided by 
the appellant establishing a nexus between the cause of death 
and the veteran's service, the claim is not well grounded and 
must be denied. 

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that she has not 
been prejudiced by the decision herein.  The Board notes that 
where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete her application, where the 
claimant has reported other known or existing evidence.  
Robinette, 8 Vet.App. at 77.  In this case, VA has complied 
with this obligation as the appellant has been appropriately 
informed of the basis for the denial of the claim, and, 
therefore, of the type of evidence needed to establish a well 
grounded claim.  The appellant has not indicated that there 
is any other evidence that, if obtained, would render her 
claim well grounded.  As such, the procedural requirements of 
38 U.S.C.A. § 5103(a) (West 1991) have been satisfied.  The 
appellant is informed that if she can obtain medical evidence 
attributing the veteran's death to a service-connected 
disability, she should petition to reopen the claim.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

